Name: 98/484/EC: Council Decision of 20 July 1998 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Islamic Federal Republic of the Comoros concerning the provisional application of the Protocol setting out, for the period 28 February 1998 to 27 February 2001, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros
 Type: Decision
 Subject Matter: Africa;  European construction;  international affairs;  fisheries
 Date Published: 1998-08-05

 Avis juridique important|31998D048498/484/EC: Council Decision of 20 July 1998 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Islamic Federal Republic of the Comoros concerning the provisional application of the Protocol setting out, for the period 28 February 1998 to 27 February 2001, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros Official Journal L 217 , 05/08/1998 P. 0027 - 0028COUNCIL DECISION of 20 July 1998 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Islamic Federal Republic of the Comoros concerning the provisional application of the Protocol setting out, for the period 28 February 1998 to 27 February 2001, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros (98/484/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros (1), and in particular Article 12 thereof,Having regard to the proposal from the Commission,Whereas, in accordance with Article 12 of the abovementioned Agreement, the Community and the Islamic Federal Republic of the Comoros held negotiations to determine amendments or additions to be made to the Agreement at the end of the period of application of the Protocol to the Agreement;Whereas, as a result of those negotiations, a new Protocol was initialled on 27 February 1998;Whereas, under that Protocol, Community fishermen enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Islamic Republic of the Comoros for the period 28 February 1998 to 27 February 2001;Whereas the new Protocol must come into force as soon as possible to enable Community vessels to resume fishing; whereas both parties therefore initialled an Agreement in the form of an Exchange of Letters, temporarily applying the Protocol from 28 February 1998;Whereas the Agreement in the form of an Exchange of Letters should be approved subject to a definitive decision under Article 43 of the Treaty;Whereas the method for allocating the fishing opportunities among the Member States should be defined on the basis of the transitional allocation of fishing opportunities under the fisheries agreement,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Islamic Federal Republic of the Comoros concerning the provisional application of the Protocol setting out, for the period 28 February 1998 to 27 February 2001, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros is hereby approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters and the Protocol are attached to this Decision.Article 2 The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:(a) tuna seiners:>TABLE>(b) surface longliners:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community.Done at Brussels, 20 July 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ L 137, 2. 6. 1988, p. 19.